DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Taylor on 6/1/2022.
The application has been amended as follows: 

1.	(Proposed Amendment)	An input device comprising:
a support structure; 
a key plate having a plurality of keys formed in the key plate, the key plate is a planar sheet, 
wherein the plurality of keys are polygon shaped, 
wherein each key of the plurality of keys has a plurality of edges, 
wherein all but one edge of the plurality of edges is a slit in the key plate, 
wherein the one edge of the plurality of edges provides a hinge upon which each key of the plurality of keys is configured to rotate between a first position and a second position about the one edge,
wherein the plurality of keys and the plurality of edges are integrally formed into the planar sheet of the key plate; and
at least one switch positioned between the support structure and the key plate, wherein the at least one switch is configured to trigger a function of the input device when each key of the plurality of keys rotates from the first position to the second position.

11.	(Proposed Amendment )	An input device, comprising:
a keyboard including:
a support surface;
a switch connected to the support surface; and
a key plate having a plurality of keys formed in the key plate, the key plate is a planar sheet having a key plate thinness of between 0.05 mm and 0.15 mm, 
wherein the plurality of keys are polygon shaped, 
wherein each key of the plurality of keys has a plurality of edges, 
wherein all but one edge of the plurality of edges is a slit in the key plate, 
wherein each key of the plurality of keys being connected to the key plate with a hinge on the one edge of the plurality of edges upon which each key of the plurality of keys is configured to rotate between a first position and a second position, 
wherein when each key of the plurality of keys is rotated about the hinge toward the support surface, each key of the plurality of keys activates the switch to trigger a function of the keyboard when each key of the plurality of keys rotates from the first position to the second position, and
wherein the plurality of keys and the plurality of edges are integrally formed into the planar sheet of the key plate.

17.	(Proposed Amendment)	The input device of claim 1, wherein:
the support structure has a support structure thinness of between 0.1 mm and 1.0 mm; and
the switch has a switch thinness of between 0.1 mm and 1.5 mm.

22.	(Proposed Amendment)	The input device of claim 11, wherein the key plate is positioned above the switch such that there is a gap between the plurality of keys and the switch.



Allowable Subject Matter
Claims 1 – 20 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11:
The closest prior art is Leong et al. (U.S. Patent Publication 20140118264 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the one edge of the plurality of edges provides a hinge upon which each key of the plurality of keys is configured to rotate between a first position and a second position about the one edge, wherein the plurality of keys and the plurality of edges are integrally formed into the planar sheet of the keyplate; and at least one switch positioned between the support structure and the key plate, wherein the at least one switch is configured to trigger a function of the input device when each key of the plurality of keys rotates from the first position to the second position.", in the context of the rest of the claimed limitations.
	
Claims 2 – 10, 12 - 20 and 22 depend on claims 1, 11 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693